       Case 1:19-cv-07977-RA-SDA Document 192 Filed 10/08/20 Page 1 of 3

                                           THE LAW OFFICE OF
                      JJOSHUA
                        OSHUA M
                              MOSKOVITZ
                               OSKOVITZ
                                           THE LAW OFFICE OF


The Woolworth Building                                                                www.moskovitzlaw.com
233 Broadway, Suite 2220                                                                Tel. (212) 380-7040
New York, New York 10279                                                                 Fax (888) 398-0032

                                                            September 18, 2020

BY ECF

Hon. Stewart D. Aaron
United States Magistrate Judge
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007-1312                                                                10/8/2020

        Re:      Sughrim et al. v. State of New York et al., No. 19-cv-07977 (RA) (SDA)

Your Honor:

        We write as Plaintiffs’ counsel (1) to update the Court on the parties’ efforts to resolve
the parties’ dispute about identifying putative class members (Dkt. 185);1 and (2) to request the
underlying documentation concerning the officers’ accommodation requests for additional
officers pursuant to paragraph 3 of the Court’s July 22, 2020 Order (Dkt. 169).

        As described in our status update of September 1, 2020 (Dkt. 184), Plaintiffs’ position on
identifying putative class members at this stage of the litigation depends on the documentation
we are provided concerning Defendants’ decisions on officers’ accommodation requests. The
parties conferred by telephone on September 1 regarding Plaintiffs’ concerns about the
production of such documentation we received for the twelve officers Plaintiffs identified
pursuant to paragraph 3 of the Court’s July 22 Order. We also discussed Plaintiffs’ request for
additional officer files. On September 3, Plaintiffs sent Defendants a detailed letter describing
their concerns about the production. See Ex. 1. On September 11, Defendants’ counsel
responded that they believed their production encompassed the documentation required by the
Court’s July 22 Order. On September 17, we wrote to Defendants’ counsel to explain that the
limited production did not, in our view, comply with the Court’s July 22 Order. See Ex. 2. In
their September 11 communication, Defendants indicated that they were continuing to search for
records. We hope that Defendants will supplement their production as we requested. In short,
we have not yet received adequate underlying documentation to determine whether we need to
press forward with requesting the identities of putative class members at this juncture.



        1
          The Court’s Order of September 2, 2020 ordered the parties to file a joint status update no later than
September 15, 2020 (Dkt. 185). We apologize for not submitting this report by that deadline. We mistakenly
calendared the deadline for September 21 and Defendants’ counsel started a trial this week.
       Case 1:19-cv-07977-RA-SDA Document 192 Filed 10/08/20 Page 2 of 3

THE LAW OFFICE OF JOSHUA MOSKOVITZ                                              September 18, 2020
                                                                                            Page 2

      Turning to the underlying documentation concerning accommodation requests, Plaintiffs
seek documentation for additional officers. Defendants would only agree to produce
documentation for three additional officers – although it is unclear from Defendants’
communication whether they have already produced those officers’ records, which we cannot
know for sure given that the officers’ names are redacted.

        There are two reasons we require additional documentation. First, the documentation we
have received so far is threadbare and incomplete. For instance, one of the files consisted of two
pages, which did not include the officer’s actual request for accommodation or any of the
underlying documentation concerning that request. See Ex. 1 at 2. Other documentation we
received reflected a different outcome to the officer’s accommodation request than what is
indicated on the logs Defendants maintain to track accommodation requests. See id. at 2. We
have serious concerns about the accuracy and completeness of these logs, and the documentation
we have received so far is lacking. See id. at 2-3.

        Second, the documentation we have received is an insufficient sample for the purposes of
Plaintiffs’ expected class certification motion. Defendants chose not to identify additional
officers as part of the sample when they produced the documentation for the twelve officers we
identified. See July 22 Order (Dkt. 169) at ¶ 3 (“Defendants may choose to identify up to an
additional twelve officers to be included in the sample. The parties shall then meet and confer
regarding the scope of any further production. If necessary, Plaintiffs may make a further
application to the Court regarding the underlying documents.”). Accordingly, the documentation
we received was limited to the twelve officers we identified. That documentation consisted of
210 pages of records. On average, the production consisted of 17½ pages of records per officer.
The Court offered Defendants the opportunity to select additional files in order to show, if such
was the case, that the documentation was too voluminous to require additional files be produced
without causing an undue burden; thus, it appears that this is not the case.

        The documentation concerning accommodation requests is at the heart of Plaintiffs’ case,
and critical for their pending motion for a preliminary injunction and expected motion for class
certification. The limited documentation we have received so far is inadequate. Accordingly,
Plaintiffs request the underlying documentation for all officers who submitted religious
accommodation requests from April 2018 (which is one year before Plaintiff Sughrim submitted
his accommodation request) through the present (since Plaintiffs’ preliminary injunction motion
concerns ongoing conduct).

        Which leaves the parties’ remaining dispute about identifying putative class members.
We ask the Court to adjourn Plaintiffs’ deadline to further brief the Court on this issue until after
the Court rules on Plaintiffs’ application for additional files. Accordingly, we propose that
within one week of the Court’s decision on this application, Plaintiffs will submit a status report
outlining the parties’ resolution of the issue, if such a resolution has been reached, or to submit
further briefing on Plaintiffs’ need for those identities at this stage of the litigation. Defendants
have indicated they consent to postponing Plaintiffs’ further briefing on this issue.
      Case 1:19-cv-07977-RA-SDA Document 192 Filed 10/08/20 Page 3 of 3

THE LAW OFFICE OF JOSHUA MOSKOVITZ                                         September 18, 2020
                                                                                       Page 3

      We appreciate the Court’s time and attention to this matter.

                                                   Respectfully,



                                                   Joshua S. Moskovitz

cc:   All Counsel of Record (by ECF)



 ENDORSEMENT: Plaintiffs' request for the underlying documentation concerning the officers’
 accommodation requests for additional officers pursuant to paragraph 3 of the Court’s July 22, 2020 Order
 (ECF No. 169) is GRANTED IN PART and DENIED IN PART. In the exercise of its discretion, the
 Court hereby ORDERS that, within 14 days, Defendants shall produce underlying documentation
 concerning the officers' accommodation requests for 30 additional officers. SO ORDERED.
 Dated: 10/8/2020
